              Case 1:20-cv-06391-CM Document 6 Filed 09/08/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

HERACLIO SANTIAGO,

                                Plaintiff,

                    -against-

ANTHONY J. ANNUCCI, D.O.C.C.S.                                  20-CV-6391 (CM)
ACTING COMMISSIONER;
                                                             ORDER OF DISMISSAL
SUPERINTENDENT LEROY FIELDS,
FISHKILL CORRECTIONAL FACILITY;
JACKQUELINE HERNANDEZ,
BROOKLYN PAROLE OFFICER,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       On September 3, 2020, the Court received a letter from Plaintiff, see ECF No. 5, advising

that he wishes to withdraw this action. The Court therefore grants Plaintiff’s request. This action

is withdrawn pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.

                                             CONCLUSION

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.

       The action is voluntarily dismissed pursuant to Fed. R. Civ. P. 41(a).

       This order closes this case.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an
          Case 1:20-cv-06391-CM Document 6 Filed 09/08/20 Page 2 of 2




appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

Dated:   September 8, 2020
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               2
